Harms, J.,
dissenting.
The plaintiffs below, in order to make out their case, put in evidence the receipt of the Express Company, containing the contract between the parties, in these words — “ which it is mutually agreed is to be forwarded to our agency nearest, or most convenient to destination only, and there delivered to other parties to complete the transportation.”
By the testimony, it appeared that the Express Company’s line of operation was from Augusta to Atlanta, arid not beyond. The package of goods lost was marked to Louisville, Kentucky. It was lost at some point on the Western and Atlantic Bailroad, beyond Atlanta. The package was delivered at Atlanta by the agent of the Southern Express Company — that office being the company’s office nearest to the destination of the package — to another Express Company using the State road. There was no evidence that there was any partnership or connexion in business between the two Express companies. My associates put their judgment that the Southern Express Company is liable to respond for the loss which has occurred, upon the ground, that when Mosher & Co. delivered the package for transportation,.the Express Company did not inform them that their line of transportation extended only to Atlanta. The law makes no such requirement, as I understand it, of common-carriers. The common-carrier, whose route of transportation is between two points, as in this case, is bound only for the safe transportation of the goods from the one to the other, unless by special contract he changes his character as common carrier.
But the awkwardness of the decision of the majority is, that it is violative of a legal -written contract, engaging to transport safely the goods on their line to their nearest agency to the destination of the goods. This is the written contract produced by plaintiff, nothing auxiliary or extending it. The goods were transported safely to Atlanta — no evidence of freight charged or paid beyond. Upon what principle a party expressly stipulating for pay to transport on its line, and no farther, can be held liable, without a con*45sideration being paid for the transportation beyond Atlanta, or the Express Company being connected in the business of transportation with the Express Company beyond Atlanta, and on which line the goods were lost, I confess my utter inability to comprehend.
What other notice to the freighter than the written one he held in his hand, was it necessary to give him ? Did it not plainly inform him that the Express Company engaged to transport his goods only to its nearest office next to the destination of the goods, and that then, at that point, it would deliver the goods to other parties — (that is, a distinct and different common-carrier) — to complete the transportation. With this clear expression of the limits of the engagement of the Southern Express Company, why did not plaintiffs, if they wmre in doubt as to how far the line of transportation extended, then inquire, and, ascertaining that it .extended only to Atlanta, why did they not make a contract with the company to transport the goods to their destination ? It is very evident that the plaintiffs neglected to make such inquiries as their interests required, and to protect themselves against all misunderstanding, by their gross carelessness. I have no desire to favor such a class, especially when I cannot do so without violating an established maxim of law. I am prepared to hold Express Companies and common carriers strictly to the performance of the duties required of them by law, not allowing them to evade, by any indirection, their responsibilities as common carriers; but when their liability is limited in a matter which the law allows, I dare not extend, by interpretation, their liability beyond what they engaged to do.. I, therefore, differ with my associates, and think they erred in reversing the judgment of the Court below, granting to the Southern Express Company a new trial.